Citation Nr: 0708181	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  03-01 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel







INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1968, and from July 1981 to April 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, inter alia, declined to 
reopen the veteran's claim for entitlement to service 
connection for an avoidant personality disorder with features 
of anxiety and depression, and reopened and denied the 
veteran's claims seeking entitlement to service connection 
for a bilateral hearing loss and a stomach disorder.

In January 2004, the Board reopened and remanded the issues 
of service connection for a psychiatric disorder and a 
stomach disorder for additional development, and remanded, 
but did not reopen, the issue of a bilateral hearing loss, in 
order to determine if there was new and material evidence 
sufficient to reopen the issue.  

In July 2005, the RO granted service connection and assigned 
a 70 percent disability rating for dysthymia (also claimed as 
anxiety and depression).  As this is considered a grant in 
full for service connection for this issue, it is no longer 
on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. 
Cir. 1997).  

In an April 2006 decision, the Board denied the veteran's 
claim for service connection for a stomach disorder.  As 
such, this issue is no longer on appeal.  In the same 
decision, the Board reopened and remanded the issue of 
service connection for a bilateral hearing loss for 
additional development.  

In a June 2006 rating decision, VA granted service connection 
for the veteran's right ear hearing loss at a noncompensable 
disability rating.  As this is considered a grant in full for 
service connection for the veteran's right ear hearing loss, 
this issue is no longer on appeal.  See Grantham, supra.  The 
issue of service connection for a left ear hearing loss is 
again before the Board.

FINDING OF FACT

Competent medical evidence does not show a level of hearing 
impairment in the veteran's left ear that may be considered a 
disability for VA purposes. 

CONCLUSION OF LAW

Claimed left ear hearing loss was not incurred in or 
aggravated by service nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.385, 3.307, 3.309 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Collectively, October 2001, January 2004, September 2004 and 
May 2006 letters satisfied the four elements delineated in 
Pelegrini, supra.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with this notice 
until March 2006, after the initial unfavorable AOJ decision.  
However, in light of the Board's determination that the 
criteria for service connection for a left ear hearing loss 
have not been met, no effective date or disability rating 
will be assigned, so there can be no possibility of any 
prejudice to the claimant under the holding in Dingess, 
supra.

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

Service medical records, VA medical records and examination 
reports and lay statements have been associated with the 
record.  VA has obtained, or made reasonable efforts to 
obtain, all evidence which might be relevant to the 
appellant's claim and VA has satisfied, to the extent 
possible, the duty to assist.  The Board is not aware of the 
existence of additional relevant evidence in connection with 
the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).  Sensorineural hearing loss 
is an organic disease of the nervous system.  Therefore, 
service connection is presumed if evidence shows that 
sensorineural hearing loss became manifest to a compensable 
degree (10 percent) within one year of separation from 
service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006). 

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Service connection may be 
established under the provisions of 38 C.F.R. § 3.303(b) when 
the evidence, regardless of its date, shows that an appellant 
had a chronic condition in service or during the applicable 
presumptive period.  Service connection also may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992).

The veteran contends that he has left ear hearing loss that 
is due to service.  His service medical records are negative 
for any complaints, findings or diagnoses of hearing loss.  
During an audiogram conducted in January 1988, it was noted 
that the veteran was routinely exposed to hazardous noise.  
As a result, he was placed on hearing loss profile H1.  The 
veteran's separation examination revealed pure tone 
thresholds of 15, 15, 10, 20, and 20 decibels in the left ear 
at the 500, 1000, 2000, 3000 and 4000 Hertz levels, 
respectively.  However, no diagnosis of hearing loss was 
noted.

A June 2006 VA audiological examination shows that the 
veteran currently has a mild hearing loss in his left ear.  
At the time of the VA examination, the veteran's pure tone 
thresholds, in decibels, were 30, 20, 15, 20, and 25 decibels 
in the left ear at the 500, 1000, 2000, 3000 and 4000 Hertz 
levels, respectively.  Speech recognition ability was 94 
percent in the left ear.  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2006).

The veteran's pure tone auditory thresholds and speech 
recognition scores for his left ear do not meet the criteria 
to be considered a disability for VA rating purposes.  
Accordingly, service connection for the veteran's left ear 
hearing loss is not warranted.  

In terms of the lay statements associated with the record, 
the appellant, as a  layperson, with no apparent medical 
expertise or training, is not competent to comment on the 
presence or etiology of a medical disorder.  Rather, medical 
evidence is needed to that effect.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the Board 
finds that the preponderance of the evidence is against the 
claim, and there is no doubt to be resolved.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 


ORDER

Service connection for left ear hearing loss is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


